DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1: While reference characters are acceptable in the claims (see MPEP 608.01(m)), it appears that there is only one element “an elongated solid body” which has a reference number “(20)”. The Examiner suggests that reference number “(20)” be removed from the claims to keep the claim language consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim contains the trademark/trade name “Nitacetal”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material used for the handle and, accordingly, the identification/description is indefinite.
Claims 7, 8, 10, and 12 are rejected for incorporating errors from a parent claim by dependency.
Regarding Claims 6 and 12-14, the limitation “wherein it is sterilizable” renders the claim indefinite because it is unclear what the limitation “its” is referring to. As best understood by the Examiner, this limitation should read “wherein the suture device is sterilizable”. The Examiner will interpret the claims as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafiluddi (US PGPub 2016/0175003).
Regarding Claim 1, Kafiluddi teaches a reusable meniscus suture device, comprising: 
a handle (332) for handling the device (Figure 8/11; Paragraph 0092 and 0095); 
a single-part needle (330) comprising an elongated solid body (310) which extends from the handle (334) and a free end (312) opposite the handle endowed with a cutting tip (Paragraph 0119 states that the inner needle can have a sharp end);
wherein at least a portion of the elongated body (330) gradually tapers in thickness towards the cutting tip (see Figures 17-19 and 22-24) which shows the taper at the distal end), forming a portion of greater thickness in the region near the handle (see Figures 8 and 11), and a portion of lesser thickness in the region near the tip (312; see Figures 22-24), and wherein the portion of lesser thickness is malleable and curvable (Figures 22-24; Paragraph 0098 and Paragraph 0104); and 
wherein the tip (312) of the distal end has a lumen (28 as seen in Figures 1A but also see Figures 37-40 which also show the lumen on the side wall of the inner needle) for the passage of the suture thread (port 28 is a hole, which is inherently capable of allowing a suture thread within given that the suture thread is sized small enough to fit through the port 28).
Regarding Claim 3, Kafiluddi teaches the device, according to claim 1, wherein the elongated body (330) is made of stainless steel (Paragraph 0093).
Regarding Claim 4, Kafiluddi teaches the device, according to claim 1, wherein the lumen has a circular format (see Figures 37-44 and Figure 1A).
Regarding Claim 5, Kafiluddi teaches the device, according to claim 1, wherein the lumen is in the form of a cutting which extends as far as a side edge of the needle tip (see Figures 37-44 and Figure 1A).
Regarding Claim 6, Kafiluddi teaches the device, according to claim 1, wherein it is sterilizable (Paragraph 0079).
Regarding Claim 9, Kafiluddi teaches the device, according to claim 3, wherein the lumen (28) has a circular format (see Figures 37-44 and Figure 1A).
Regarding Claim 11, Kafiluddi teaches the device, according to claim 3, wherein the lumen (28) is in the form of a cutting which extends as far as a side edge of the needle tip (see Figures 37-44 and Figure 1A).
Regarding Claim 13, Kafiluddi teaches the device, according to claim 3, wherein it is sterilizable (Paragraph 0079).
Regarding Claim 14, Kafiluddi teaches the device, according to claim 4, wherein it is sterilizable (Paragraph 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771